Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed December 9, 2021 is acknowledged.  Claims 3 and 6 are canceled.  Claim 1 is amended.  Claims 1-2, 4-5 and 7-12 are pending and will be examined.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made FINAL as necessitated by Amendment.

Previous Grounds of Rejection

Priority – maintained
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 USC 102 or 35 USC 103 as follows:
The prior filed cases, including 15887746 which is US Patent 10360096, 13793186 which is US Patent 8682592, 12076348 which is US Patent 8515679 and the priority documents of 60934440, 60932456, 60926198, 60918292, 11634550, 60789506, 60774976, 60754396, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for analyzing genotypes for alleles from cell free biological samples, does not reasonably provide enablement for “analyzing genotypes for DNA from cancer cells”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to analyzed “genotypes for DNA from cancer cells the invention commensurate in scope with these claims.
The nature of the invention
	Claims 1-12 are directed to a “method for preparing a deoxyribonucleic acid (DNA) fraction from a biological sample useful for analyzing genotypes for DNA from cancer cells and 

	The breadth of the claims
	The claims encompass a method directed to a “method for preparing a deoxyribonucleic acid (DNA) fraction from a biological sample useful for analyzing genotypes for DNA from cancer cells and requiring a final step which requires “determining the most likely genotypes for DNA from cancer cells based on allele frequencies at a plurality of loci”.  The preamble is both focused on “preparing a deoxyribonucleic acid (DNA) fraction” and the analysis of the fractions in the final step starting with (c).

	Quantity of Experimentation
	The quantity of experimentation in this area is large.
Regarding the intended use of the method and the final step of the method which requires “determining the most likely genotypes for DNA from cancer cells based on allele frequencies…”, Applicant has given no indication that such a method has been reduced to practice.  Instead, the methods as described in the specification are directed to methods which are focused on fetal samples, allele calls and analysis of aneuploidy and not on alleles or genotypes established in cancer cells or tumor samples.

	The unpredictability of the art and the state of the prior art

For instance, while the prior art teaches analysis of cell free and circulating nucleic acids in cancer, the prior art does not teach genotyping via sequencing as a standard next step for analysis.  Instead, as taught by Thompson et al. (Clin Cancer Res, 2016, 22(23):5772-82), for example, it would require experimentation for each tumor type, each gene and each patient to establish alleles that may meet the step of “most likely genotypes from cancer cells”.  As noted by Thompson, “actionable EGFR mutations were detected in 24 ttissue and 19 ctDNA samples, yielding concordance of 79, with a shorter time interval between tissue and blood collection..” (Abstract).  
Therefore, the current state of the art demonstrates that the method while not routine is also requires more than just minimal specifics to practice the method, as claimed.  .
	 
	Guidance in the Specification and Working Examples
	The specification has no working examples.  There is only general mention of cancer and cancer associated genotypes.  There is no specific guidance that would support the steps of the method as applied to “analyzing the genotypes for DNA from cancer cells”.  Instead, the specification provides Tables which provide a variety of allele calls based on fetal samples where parent genotypes are available.  There is neither data nor specific steps which are directed to analysis of cancer cells, at all.

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
  Considering the language of the claims which recites “analyzing genotypes for DNA from cancer cells” in the preamble of the claims, a method within an art identified as unpredictable and further considering the unpredictability of the art establishes that the claimed invention is lacking sufficient guidance to enable the scope which covers genotypes of cancer cells.  Further considering the large quantity of research required to define unpredictable variables together with the lack of guidance provided in the specification and the presence of no working examples it is concluded that it would require undue experimentation for one of skill in the art to perform the method of the claim as written.

Response to Arguments
Applicant’s arguments, see p 5-7, filed December 9, 2021, with respect to the art rejection over Schwarzenbach in view of Marguiles have been fully considered and are persuasive.  Applicant’s arguments in view of the amendment to the claims are persuasive.  The grounds of rejection has been withdrawn. 

Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive. However, while Applicant’s arguments regarding the scope of enablement rejection are noted and have been carefully considered, they are not persuasive.  To be clear to Applicant, while Applicant has established support for the framework of the method of determining alleles at various loci, the specification does not provide much support at all for two aspects of the method: the preamble to the claim which states that the method is “useful for .

Conclusion
Claims 1-2, 4-5 and 7-12 stand rejected. 
Claims 1-2, 4-5 and 7-12 are free of the art but stand rejected for other reasons as noted above.  The closest art, Guo et al. (WO2007075836) teaches a general method of multiplex amplification that includes analysis of loci including SNP loci, however while Guo teaches application of this analysis to detection in cancer, Guo does not include analysis of circulating or cell-free nucleic acids in cancer.  Therefore, Applicant’s claims are free of the art but are not in condition for allowance.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637